Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the claimed cable assembly comprising: at least thirty-two twin axial calbles as being recited in independent claim 1 of the instant application. The closest prior art is to Behziz et al. which disclose a similar type of cable assembly. However, the cable assembly disclosed by Behziz et al. lacks to disclose or suggest at least the limitation that the cable assembly is sized and shaped such that a first electrical panel connector of the cable assembly fits within a height of a RU panel, and the cable assembly operates at 56 Gb/s with a frequency domain crosstalk of -40dB or better.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831